PER CURIAM:
William Watson appeals the district court’s order denying as moot his motion for injunctive relief regarding access to medical care while in custody. Watson does not dispute the district court’s conclusion that he is no longer in custody. Because Watson’s release from custody effectively moots his claim for injunctive relief against jail officials, we affirm the order of the district court. See Magee v. Waters, 810 F.2d 451, 452 (4th Cir.1987) (“Because the prisoner has been transferred, his request for injunctive relief is moot.”). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED